            Case 2:18-cr-00036-RFB-PAL Document 46 Filed 06/08/20 Page 1 of 2



1
                                 UNITED STATES DIS9RICT COURT
2

3                                       DISTRICT OF NEVADA

4    UNITED STATES OF AMERICA,                              CASE NO.: 2:18-cr-00036-RFB-PAK
5                   Plaintiff,
6                                                                          ORDER
     vs.
7
     LINDSEY FAY SARAC,
8
                   Defendant.
9

10          Before the Court is Defendant Lindsey Fay Sarac’s Motion for Judicial Recommendation

11   for Recommendation to the Bureau of Prisons. (ECF No. 37) The government filed an opposition
12
     this Motion. (ECF No. 36). The Court pursuant to 18 U.S.C. § 3624(c)(1) and (c)(2) may in its
13
     discretion make a recommendation to the Bureau of Prisons (“BOP”) regarding placement of a
14
     particular defendant it has sentenced. The Court has reviewed the entire record in this case,
15

16   including the sentencing hearing. The Court has also considered the negative impact from the

17   global pandemic of the novel coronavirus on BOP operations of and conditions of confinement
18
     and rescinds its prior recommendation to a facility in Tallahassee, Florida. Having considered all
19
     of these factors and the information within the Motion, the Court finds it appropriate to
20
     recommend that Ms. Sarac be permitted to serve her term entire 24 month term of supervision on
21

22   home confinement for the remainder of her time under BOP custody. The Court further makes

23   the following recommendation:
24
            1) Home confinement for her entire 24 months on home confinement;
25
            2) Reside with Father Allen Sarac;
26
            3) GPS monitoring device;
27

28          4) Drug Treatment through the C.A.R.E Program;
            Case 2:18-cr-00036-RFB-PAL Document 46 Filed 06/08/20 Page 2 of 2



1           5) Drug Testing; and
2
            6) Mental Health Counseling.
3
            Accordingly,
4
            IT IS HEREBY RECOMMENDED to the Bureau of Prisons that the Defendant Lindsay
5

6    Fay Sarac be permitted to serve her remaining 24 months on home confinement along with the

7    conditions of supervision.
8
            DATED: June 8, 2020.
9

10
                                                      RICHARD F. BOULWARE II
11
                                                      UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
